              UNITED STATES BANKRUPTCY COURT
               EASTERN DISTRICT OF WISCONSIN
____________________________________________________________

In the matters of:

KPH CONSTRUCTION, CORP.,                               Case No. 19-20939
KPH ENVIRONMENTAL, CORP.,                              Case No. 19-20940
KPH CONSTRUCTION SERVICES, LLC,                        Case No. 19-20942
TRIPLE H HOLDINGS, LLC, and                            Case No. 19-20945
KEITH P. HARENDA,                                      Case No. 19-20944
                                                       Chapter 11 Proceedings
         Debtors.
____________________________________________________________

       NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
_______________________________________________________

       PLEASE TAKE NOTICE that Creditor, Liberty Mutual Insurance Company,

hereby appears in the above-captioned case by its counsel, Steven W. Jelenchick, Esq.

and Michael S. Polsky, Esq. of Beck, Chaet, Bamberger & Polsky, S.C. and hereby

requests, pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of Bankruptcy

Procedure and 11 U.S.C. § 1109(b), that copies of all notices and pleadings in the case be

served upon:

       Steven W. Jelenchick, Esq.
       Michael S. Polsky, Esq.
       Beck, Chaet, Bamberger & Polsky, S.C.
       Two Plaza East, Suite 1085
       330 E. Kilbourn Avenue
       Milwaukee, WI 53202
       Phone: 414-273-4200
       Facsimile: 414-273-7786
       Email: sjelenchick@bcblaw.net
       Email: mpolsky@bcblaw.net

       Pursuant to 11 U.S.C. § 1109(b), the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading or




               Case 19-20944-beh     Doc 8   Filed 02/12/19     Page 1 of 2
request, whether formal or informal, written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed or made with

regard to the referenced case and proceedings therein.

      Dated this 12th day of February, 2019.

                                        BECK, CHAET, BAMBERGER & POLSKY, S.C.

                                        /s/ Steven W. Jelenchick
                                        Steven W. Jelenchick, Esq.
                                        Michael S. Polsky, Esq.
                                        Beck, Chaet, Bamberger & Polsky, S.C.
                                        Two Plaza East, Suite 1085
                                        330 East Kilbourn Avenue
                                        Milwaukee, WI 53202
                                        Phone: 414-273-4200
                                        Fax: 414-273-7786
                                        Email: sjelenchick@bcblaw.net
                                        Email: mpolsky@bcblaw.net

                                        Attorneys for Creditor, Liberty Mutual
                                        Insurance Company




                                            2
             Case 19-20944-beh      Doc 8      Filed 02/12/19   Page 2 of 2
